                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN


CREE, INC.,

                  Plaintiff,

      v.                                          Case No. 17-cv-1804-pp

MILWAUKEE WHOLESALE LLC
d/b/a LED KING and/or LEDKING.US,
and SMART TECHNOLOGY LLC
d/b/a LED KING and/or LEDKING.US

                  Defendants.


     ORDER APPROVING STIPULATION FOR ENTRY OF PERMANENT
      INJUNCTION AND DISMISSAL WITH PREJUDICE (DKT. NO. 16)


      On July 20, 2018, the parties filed a Stipulation for Entry of Permanent

Injunction Against Defendants Milwaukee Wholesale LLC and Smart

Technology LLC, and Dismissal With Prejudice. Dkt. No. 16. The court

APPROVES the stipulation and ORDERS that the defendants are

PERMANENTLY ENJOINED as follows:

       1. PERMANENT INJUNCTION. Under 15 U.S.C. §1116(a) and 35 U.S.C.
§283, the defendants are restrained and enjoined from engaging in, directly or
indirectly, or authorizing or assisting any third-party to engage in, any of the
following activities in the United States and throughout the world:

            a. Copying, manufacturing, importing, exporting, purchasing,
            marketing, advertising, selling, offering for sale, distributing or
            dealing in any product that uses, or otherwise makes any use of,
            any of Plaintiff’s light fixture design patents D721,844 S or
            D743,084 S (collectively “CREE’s Intellectual Properties”), and/or
            any intellectual property that is confusingly or substantially
            similar to, or that constitutes a colorable imitation of, any of
            CREE’s Intellectual Properties, whether such use is as, on, in or in

                                        1
            connection with any trademark, service mark, trade name, logo,
            design, Internet use, website, domain name, metatags, advertising,
            promotions, solicitations, commercial exploitation, television, web-
            based or any other program, or any product or service, or
            otherwise;

            b. Advertising or displaying images and/or photographs of non-
            genuine CREE LEDs and/or LED lighting products using the
            CREE® and/or CPY250® marks;

            c. Advertising or selling non-genuine CREE LED light fixtures
            embodying and/or comprised of Plaintiff’s design patents;

            d. Using CREE’s Intellectual Properties, including but not limited
            to the CREE® or CPY250® trademarks in advertising to suggest
            that non-genuine CREE products being advertised are
            manufactured, sponsored by, endorsed by, or are otherwise
            affiliated with CREE and/or advertising non-genuine CREE LEDs
            and other non-genuine CREE LED lighting products using
            descriptions that imply that the products are genuine CREE
            products;

            e. Performing or allowing others employed by or representing
            Defendants, or under Defendants’ control, to perform any act or
            thing which likely infringes upon any of CREE’s Intellectual
            Properties, including but not limited to the CREE® and CPY250®
            trademarks and/or Plaintiff’s design patents D721,844 S or
            D743,084 S; and

            f. Using any Internet domain name or website that includes any of
            Plaintiff’s trademarks, design patents, or Intellectual Properties,
            including but not limited to the CREE® or CPY250® marks and/or
            design patents D721,844 S or D743,084 S.

      2. This Permanent Injunction shall be deemed to have been served on the
defendants at the time of its execution by the court.

      3. The court finds there is no just reason for delay in entering this
Permanent Injunction against the defendants, and under Federal Rule of Civil
Procedure 54(a), the court directs immediate entry of this Permanent
Injunction against the defendants.

      4. NO APPEALS AND CONTINUING JURISDICTION. No appeals shall be
taken from this Permanent Injunction, and the parties waive all rights to
appeal. This court expressly retains jurisdiction to enforce any violation of the
terms of this Permanent Injunction by the defendants.
                                       2
      5. NO FEES AND COSTS. The plaintiff and the defendants each shall
bear their own attorneys’ fees and costs incurred in this matter.

      6. DISMISSAL. Upon entry of this Permanent Injunction against the
defendants, the court shall dismiss the case as to the defendants, with
prejudice.

     Dated in Milwaukee, Wisconsin this 19th day of November, 2018.

                                   BY THE COURT:


                                   _____________________________________
                                   HON. PAMELA PEPPER
                                   United States District Judge




                                     3
